This action was brought by appellee against appellant for possession of certain real estate in the city of Gary, Indiana, and for damages for its unlawful detention. From a judgment for appellee, appellant appeals, assigning as error the overruling of his motion for a new trial.
Under this assignment appellant lists a number of technical points but they may be summarized as follows: (1) appellee failed to prove that it is a corporation; (2) appellee's witness as to rental value was not qualified; and (3) appellant failed to receive a proper notice of the termination of his lease.
We find no merit in any of appellant's contentions and see no purpose to be served in lengthening this opinion by a detailed recital of the evidence. It is sufficient to say that an examination of the record discloses ample evidence, (1) that appellee is a corporation; (2) that appellee's witness as to rental value was fully qualified; and (3) that appellant received the notice of termination of his lease as required and provided for in that instrument itself.
Judgment affirmed.
Draper, J., not participating.
NOTE. — Reported in 70 N.E.2d 357. *Page 354